UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 4, 2007. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-6140 DILLARD'S, INC. (Exact name of registrant as specified in its charter) DELAWARE 71-0388071 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1600 CANTRELL ROAD, LITTLE ROCK, ARKANSAS72201 (Address of principal executive office) (Zip Code) (501) 376-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act).(check one): Large Accelerated Filer x Accelerated Filero Non-Accelerated Filer o Indicate by check mark whether the Registrant is a shell company (as defined in Exchange Act Rule 12-b-2). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. CLASS A COMMON STOCK as of September 1, 2007 76,048,246 CLASS B COMMON STOCK as of September 1, 2007 4,010,929 1 Index DILLARD’S, INC. PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of August 4, 2007, February 3, 2007 andJuly 29, 2006. 3 Condensed Consolidated Statements of Operations and Retained Earnings for the Threeand Six Months Ended August 4, 2007 and July 29, 2006. 4 Condensed Consolidated Statements of Cash Flows for the Six Months EndedAugust 4, 2007 and July 29, 2006. 5 Notes to Condensed Consolidated Financial Statements. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 22 Item 4. Controls and Procedures. 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 24 tem 4. Submission of Matters to a Vote of Security Holders. 24 Item 5 Other Information. 24 Item 6. Exhibits. 25 SIGNATURES 25 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements DILLARD'S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In Thousands) August 4, February 3, July 29, 2007 2007 2006 Assets Current assets: Cash and cash equivalents $ 91,926 $ 193,994 $ 145,351 Accounts receivable, net 10,193 10,508 12,236 Merchandise inventories 1,803,953 1,772,150 1,870,045 Other current assets 41,912 71,194 41,725 Total current assets 1,947,984 2,047,846 2,069,357 Property and equipment, net 3,255,055 3,157,906 3,182,951 Goodwill 34,511 34,511 34,511 Other assets 175,884 167,752 169,530 Total Assets $ 5,413,434 $ 5,408,015 $ 5,456,349 Liabilities and Stockholders' Equity Current liabilities: Trade accounts payable and accrued expenses $ 774,216 $ 797,806 $ 913,116 Current portion of capital lease obligations 2,940 3,679 5,252 Current portion of long-term debt 96,415 100,635 100,606 Other short-term borrowings 171,200 - - Federal and state income taxes 23,453 74,995 26,529 Total current liabilities 1,068,224 977,115 1,045,503 Long-term debt 860,521 956,611 1,058,636 Capital lease obligations 26,908 28,328 29,561 Other liabilities 221,894 206,122 248,098 Deferred income taxes 430,896 452,886 456,212 Guaranteed preferred beneficial interests in the Company's subordinated debentures 200,000 200,000 200,000 Stockholders' equity: Common stock 1,204 1,202 1,196 Additional paid-in capital 779,210 772,560 759,505 Accumulated other comprehensive loss (20,374 ) (21,229 ) (14,574 ) Retained earnings 2,657,919 2,647,388 2,485,180 Less treasury stock, at cost (812,968 ) (812,968 ) (812,968 ) Total stockholders’ equity 2,604,991 2,586,953 2,418,339 Total Liabilities and Stockholders’ Equity $ 5,413,434 $ 5,408,015 $ 5,456,349 See notes to condensed consolidated financial statements. 3 Index DILLARD’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND RETAINED EARNINGS (Unaudited) (In Thousands, Except Per Share Data) Three Months Ended Six Months Ended August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Net sales $ 1,648,533 $ 1,685,477 $ 3,411,487 $ 3,520,786 Service charges and other income 40,550 47,889 77,050 89,328 1,689,083 1,733,366 3,488,537 3,610,114 Cost of sales 1,128,679 1,122,273 2,254,770 2,301,710 Advertising, selling, administrative and general expenses 496,460 510,636 995,835 1,005,246 Depreciation and amortization 74,863 73,995 149,795 147,385 Rentals 13,557 11,600 26,755 23,191 Interest and debt expense, net 22,741 24,587 43,477 48,197 Gain on disposal of assets (583 ) (13,838 ) (583 ) (15,337 ) (Loss) income before income taxes and equity in earnings of joint ventures (46,634 ) 4,113 18,488 99,722 Income taxes (benefit) (17,350 ) (10,250 ) 8,040 24,815 Equity in earnings of joint ventures 4,118 1,364 7,310 2,139 Net (Loss) Income (25,166 ) 15,727 17,758 77,046 Retained earnings at beginning of period 2,686,299 2,472,635 2,647,388 2,414,491 Cash dividends declared (3,214 ) (3,182 ) (6,424 ) (6,357 ) Cumulative effect of accounting change related to adoption of FIN 48 - - (803 ) - Retained Earnings at End of Period $ 2,657,919 $ 2,485,180 $ 2,657,919 $ 2,485,180 (Loss) Earnings Per Share: Basic $ (0.31 ) $ 0.20 $ 0.22 $ 0.97 Diluted $ (0.31 ) $ 0.20 $ 0.22 $ 0.97 Cash Dividends Declared Per Common Share $ 0.04 $ 0.04 $ 0.08 $ 0.08 See notes to condensed consolidated financial statements. 4 Index DILLARD’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In Thousands) Six Months Ended August 4, July 29, 2007 2006 Operating Activities: Net income $ 17,758 $ 77,046 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of property and deferred financing 150,782 148,436 Share-based compensation 47 766 Excess tax benefits from share-based compensation (577 ) (680 ) Loss (gain) on disposal of property and equipment 2,469 (1,527 ) Gain on sale of joint venture - (13,810 ) Gain from hurricane insurance proceeds (7,123 ) - Proceeds from hurricane insurance 5,881 - Asset impairment and store closing charges 688 - Changes in operating assets and liabilities: Decrease in accounts receivable 315 286 Increase in merchandise inventories and other current assets (24,221 ) (73,653 ) Increase in other assets (8,670 ) (28,568 ) Decrease in trade accounts payable and accrued expenses, other liabilities and income taxes (101,246 ) (37,085 ) Net cash provided by operating activities 36,103 71,211 Investing Activities: Purchases of property and equipment (228,607 ) (170,965 ) Proceeds from hurricane insurance 16,101 25,317 Proceeds from sale of property and equipment 5,874 1,562 Proceeds from sale of joint venture - 19,990 Net cash used in investing activities (206,632 ) (124,096 ) Financing Activities: Principal payments on long-term debt and capital lease obligations (102,470 ) (101,105 ) Increase in short-term borrowings 171,200 - Proceeds from issuance of common stock 6,028 8,995 Excess tax benefits from share-based compensation 577 680 Cash dividends paid (6,424 ) (6,357 ) Purchase of treasury stock - (3,332 ) Payment of line of credit fees and expenses (450 ) (485 ) Net cash provided by (used in) financing activities 68,461 (101,604 ) Decrease in Cash and Cash Equivalents (102,068 ) (154,489 ) Cash and Cash Equivalents, Beginning of Period 193,994 299,840 Cash and Cash Equivalents, End of Period $ 91,926 $ 145,351 Non-cash transactions: Accrued capital expenditures $ 12,570 $ 23,852 Cumulative adjustment to retained earnings for adoption of FIN 48 803 - See notes to condensed consolidated financial statements. 5 Index DILLARD’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Dillard's, Inc. (the "Company") have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X, each as promulgated under the Securities Exchange Act of 1934, as amended.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and six months ended August 4, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending February 2, 2008 due to the seasonal nature of the business.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-K for the fiscal year ended February 3, 2007filed with the Securities and Exchange Commission on April 4, 2007. Reclassifications– The following reclassifications were made to the prior periods’ condensed consolidated statements of operations to conform to the 2007 presentation:(1) leased department income of $2.3 million and $4.4 million for the three and six months ended July 29, 2006, respectively, was reclassified from net sales to service charges and other income, (2) gain on sales of assets was reclassified from service charges and other income to its own line item and (3) equity in earnings of joint ventures was reclassified from service charges and other income to its own line item below income taxes.In the condensed consolidated statement of cash flows, line of credit fee payments of $485,000 were reclassified in the prior period from an increase in other assets in operating activities to a separate line in financing activities. Note 2.Stock-Based Compensation The Company has various stock option plans that provide for the granting of options to purchase shares of Class A common stock to certain key employees of the Company.Exercise and vesting terms for options granted under the plans are determined at each grant date.There were no stock options granted during the three and six months ended August 4, 2007 and July 29, 2006, respectively. Stock option transactions for the three months ended August 4, 2007 are summarized as follows: Weighted-Average Fixed Options Shares Exercise Price Outstanding, beginning of period 5,769,994 $ 25.93 Granted - - Exercised (35,000 ) 25.74 Forfeited (2,800 ) 24.01 Outstanding, end of period 5,732,194 $ 25.93 Options exercisable at period end 5,712,194 $ 25.94 The following table summarizes information about stock options outstanding at August 4, 2007: Options Outstanding Options Exercisable Weighted-Average Range of Options Remaining Weighted-Average Options Weighted-Average Exercise Prices Outstanding Contractual Life (Yrs.) Exercise Price Exercisable Exercise Price $24.01 - $24.73 146,867 1.64 $ 24.36 126,867 $ 24.41 $25.74 - $25.74 3,945,000 8.47 25.74 3,945,000 25.74 $25.95 - $30.47 1,640,327 1.96 26.52 1,640,327 26.52 5,732,194 6.44 $ 25.93 5,712,194 $ 25.94 6 Index The intrinsic value of outstanding stock options at August 4, 2007 was $52.0 million.At August 4, 2007, the intrinsic value of exercisable options was $51.8 million.The intrinsic value of stock options exercised during the three months ended August 4, 2007 was $0.3 million. Note 3.Reserve for Store Closing Charges Following is a summary of the activity in the reserve established for store closing charges for the six months ended August 4, 2007: (in thousands) Balance February 3, 2007 Charges CashPayments Balance August 4, 2007 Rent, property taxes and utilities $3,406 $- $553 $2,853 Reserve amounts are included in trade accounts payable and accrued expenses and other liabilities. Note 4.Earnings Per Share Data The following table sets forth the computation of basic and diluted earnings per share (“EPS”) for the periods indicated (in thousands, except per share data). Three Months Ended Six Months Ended August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Basic: Net (loss) income $ (25,166 ) $ 15,727 $ 17,758 $ 77,046 Weighted-average shares of common stock outstanding 80,342 79,418 80,270 79,372 Basic (loss) earnings per share $ (0.31 ) $ 0.20 $ 0.22 $ 0.97 Three Months Ended Six Months Ended August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Diluted: Net (loss) income $ (25,166 ) $ 15,727 $ 17,758 $ 77,046 Weighted-average shares of common stock outstanding 80,342 79,418 80,270 79,372 Effect of dilutive securities: Stock options - 738 1,394 397 Total weighted-average equivalent shares 80,342 80,156 81,664 79,769 Diluted (loss) earnings per share $ (0.31 ) $ 0.20 $ 0.22 $ 0.97 Total stock options outstanding were 5,732,194 and 7,277,759 at August 4, 2007 and July 29, 2006, respectively.Of these, options to purchase 254,422 shares of Class A common stock at prices ranging from $29.69 to $30.47 per share were outstanding at July 29, 2006 but were not included in the computation of diluted earnings per share because they would be antidilutive.No stock options were included in the three months ended August 4, 2007computation of diluted earnings per share because they would be antidilutive due to the net loss. 7 Index Note 5.Comprehensive Income and Accumulated Other Comprehensive Loss Accumulated other comprehensive loss only consists of the minimum pension liability, which is calculated annually in the fourth quarter.The following table shows the computation of comprehensive income (in thousands): Three Months Ended Six Months Ended August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Net (loss) income $ (25,166 ) $ 15,727 $ 17,758 $ 77,046 Other comprehensive loss: Amortization of minimum pension liability adjustment, net of taxes 462 - 855 - Total comprehensive (loss) income $ (24,704 ) $ 15,727 $ 18,613 $ 77,046 Note 6.Commitments and Contingencies On July 29, 2002, a Class Action Complaint (followed on December 13, 2004 by a Second Amended Class Action Complaint) was filed in the United States District Court for the Southern District of Ohio against the Company, the Mercantile Stores Pension Plan (the “Plan”) and the Mercantile Stores Pension Committee (the “Committee”) on behalf of a putative class of former Plan participants. The complaint alleged that certain actions by the Plan and the Committee violated the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), as a result of amendments made to the Plan that allegedly were either improper and/or ineffective and as a result of certain payments made to certain beneficiaries of the Plan that allegedly were improperly calculated and/or discriminatory on account of age. The Second Amended Complaint did not specify any liquidated amount of damages sought and sought recalculation of certain benefits paid to putative class members. During the year ended February 3, 2007, the Company signed a memorandum of understanding and accrued $35.0 million to settle the case.The settlement became final in early April 2007.As of August 4, 2007, the Company had paid $11.5 million of this settlement.The litigation continues between the Company and the Plan’s actuarial firm over the Company’s cross claim against the actuarial firm seeking reimbursement for the settlement and additional damages. Various legal proceedings in the form of lawsuits and claims, which occur in the normal course of business, are pending against the Company and its subsidiaries.In the opinion of management, disposition of these matters is not expected to materially affect the Company’s financial position, cash flows or results of operations. At August 4, 2007, letters of credit totaling $79.0 million were issued under the Company’s $1.2 billion line of credit facility. Note 7.Benefit Plans The Company has a nonqualified defined benefit plan for certain officers.The plan is noncontributory and provides benefits based on years of service and compensation during employment.Pension expense is determined using various actuarial cost methods to estimate the total benefits ultimately payable to officers and is allocated to service periods.The pension plan is unfunded.The actuarial assumptions used to calculate pension costs are reviewed annually.The Company made contributions of $0.9 million and $1.8 million during the three and six months ended August 4, 2007, respectively.The Company expects to make a contribution to the pension plan of approximately $2.2 million for the remainder of fiscal 2007. 8 Index The components of net periodic benefit costs are as follows (in thousands): Three Months Ended Six Months Ended August 4, July 29, August 4, July 29, 2007 2006 2007 2006 Components of net periodic benefit costs: Service cost $ 517 $ 545 $ 1,034 $ 1,091 Interest cost 1,501 1,349 3,001 2,698 Net actuarial gain 517 504 1,035 1,008 Amortization of prior service cost 157 157 314 313 Net periodic benefit costs $ 2,692 $ 2,555 $ 5,384 $ 5,110 Note 8.Recently Issued Accounting Standards In February 2007, the FASB issuedSFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 (“SFAS 159”).This statement permits entities to choose to measure many financial instruments and certain other items at fair value.SFAS 159 is effective at the beginning of an entity’s first fiscal year that begins after November 15, 2007.We expect that the adoption of SFAS159 will not have a material impact on our consolidated financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS 157”).SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosure about such fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007.We expect that the adoption of SFAS 157 will not have a material impact on our consolidated financial statements. Note 9.Revolving Credit Agreement At August 4, 2007, the Company maintained a $1.2 billion revolving credit facility (“credit agreement”) with JPMorgan Chase Bank (“JPMorgan”) as agent for various banks.The credit agreement expires December 12, 2012.Borrowings under the credit agreement accrue interest at either JPMorgan’s Base Rate minus 0.5% or LIBOR plus 1.0% (currently 6.32%) subject to certain availability thresholds as defined in the credit agreement.Availability for borrowings and letter of credit obligations under the credit agreement is limited to 85% of the inventory of certain Company subsidiaries (approximately $1.0 billion at August 4, 2007).At August 4, 2007, borrowings of $171.2 million were outstanding and letters of credit totaling $79.0 million were issued under this credit agreement leaving unutilized availability under the facility of $795 million.There are no financial covenant requirements under the credit agreement provided availability exceeds $100 million.The Company pays an annual commitment fee to the banks of 0.25% of the committed amount less outstanding borrowings and letters of credit. Note 10.Share Repurchase Program During the six months ended August 4, 2007, no shares were repurchased under the Company’s 2005 stock repurchase program (“2005 plan”) which was approved by the Board of Directors in May 2005 and authorized the repurchase of up to $200 million of the Company’s Class A common stock. During the six months ended July 29, 2006, the Company repurchased 133,500 shares of Class A common stock for $3.3 million under the 2005 plan.Approximately $111.9 million in share repurchase authorization remained under this open-ended plan at August 4, 2007. Note 11.Other Revenue During the three months ended July 29, 2006, the Company sold its interest in an unconsolidated joint venture, Yuma Palms, for $20.0 million.The Company recorded a pretax gain of $13.5 million related to the sale in gain on disposal of assets. 9 Index Note 12.Income Taxes The Financial Accounting Standards Board issued Interpretation No. 48,
